DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Amendment
The amendments filed on June 18, 2021 have been entered. Accordingly, claim 12 is cancelled, and claims 1-11 and 13-15 are currently pending in this application.

Specification
The amendments to the specification filed on June 18, 2021 are hereby accepted.

Claim Objections
Claim 11 is objected to because of the following informalities, wherein appropriate correction is required:
(1) Claim 11 was amended to recite “the high capacity cooling mode including includes operating the engine […]” in line 8, whereas it should instead recite --the high capacity cooling mode including operating the engine […]--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuma (US 20180222278 A1) in view of Westendarp et al. (US 20170203632 A1), herein Westendarp.
	As per claim 1, Mizuma discloses a transport refrigeration unit system (10) for cooling a trailer compartment (10t and/or 100), the transport refrigeration unit system (10) comprising: an engine (21 and related components) for controlling a cooling rate capacity (as described in at least paragraph 30), the engine (21 and related components) operable at a nominal high speed (e.g. 1500 rpm or higher) and a nominal low speed (e.g. any speed that is less than 1500 rpm; see at least paragraphs 53, 57 and 59); a controller (30) in operative communication with the engine (21 and related components) to control an engine speed of the engine (as described in at least paragraph 44); and a user interface (31 and related components) in operative communication with the controller (see at least figures 4-6, and paragraph 64), the user interface (31 and related components) providing a high capacity cooling mode to a user (see “maximum performance mode” in figure 6; see also paragraph 59), wherein initiation of the high capacity cooling mode (“maximum performance mode”) includes the engine (21 and related components) operating at a speed greater (implied by the possibility to widely control the rotation speed as described in paragraph 53) than the nominal high speed (e.g. 1500 rpm or higher) to result in a high capacity cooling rate (evident from at least paragraphs 59, 60, 70, and 71).
	However, Mizuma may not explicitly disclose an initiation of the high capacity cooling mode through a selection on the user interface.
	On the other hand, Westendarp, directed to a vehicle cooling system, discloses an initiation of a high capacity cooling mode through a selection on a user interface (see paragraph 97).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
via 31a) or a continuous operation mode (via 31b), respectively. Likewise, Westendarp teaches the use of a display PCB (340) with a user interface (346) which allows a user to select a “maximum cooling” mode if desired, wherein the refrigeration system is thereafter set to a maximum speed (see paragraph 97). As per (2), in light of the above, one of ordinary skill in the art would recognize that there are only two potential solutions for the initiation of the high capacity cooling mode: (A) it is initiated automatically without user input (as in Mizuma), or (B) it is initiated through a selection on a user interface (as in Westendarp). As per (3), modifying Mizuma to include a user interface selection for the high capacity cooling mode would not change the principles of operation of Mizuma, nor would it render Mizuma inoperable for its intended purpose, since the system would be able to operate the high capacity cooling mode with either one of the aforementioned solutions. This is evidenced by the fact that Mizuma and Westendarp are analogous to each other, as well as to the claimed invention, wherein one of ordinary skill in the art would recognize that the teachings of the prior art are combinable without yielding unpredictable results. As per (4), one of ordinary skill in the art would recognize the benefits of including a user interface selection for the initiation of the high capacity cooling mode, since it allows a greater degree of control to a user who wishes to activate/deactivate the high capacity cooling mode as needed or desired.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Mizuma and to have modified them with the teachings of Westendarp, by having an initiation of the high capacity cooling mode through a selection on the user interface, as a matter of trying a finite number of potential solutions, 
	As per claim 2, Mizuma as modified discloses the system further comprising a transport operating mode (see “performance control mode” in figure 6 of Mizuma) of the engine (21 and related components of Mizuma) that includes operation of the transport refrigeration unit system (10 of Mizuma) within a temperature control band (-1 through +2 degrees from the setpoint; as evidenced by the arrows in at least figure 6 of Mizuma) while the trailer compartment is moving (the “performance control mode”, which uses low engine speeds, can be operated while the vehicle is moving in urban areas; see at least paragraph 57 of Mizuma).
As per claim 3, Mizuma as modified discloses at least two operation modes, namely, the high capacity cooling mode (“maximum performance mode”; see figure 6 and paragraph 59 of Mizuma), and the transport operating mode (“performance control mode”; see at least figure 6 and paragraph 60 of Mizuma).
	However, it may not be readily apparent that Mizuma explicitly teaches wherein the high capacity cooling mode is not available during the transport operating mode.
Nonetheless, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential 2 
In the instant case, and as per (1), Mizuma explicitly describes the high capacity cooling mode (“maximum performance mode”) as being operated when a temperature inside of the container is high, such that the container is “first cooled down in a maximum performance mode” (emphasis added), wherein the compressor operates at a highest rotation speed and the engine operates at a high speed, unless a low speed fixing setting is selected (see paragraph 59). Mizuma then explicitly describes the transport operating mode (“performance control mode”) as being operated when the container temperature reaches a set temperature after the initial cool down, wherein “the operation mode shifts into a performance control mode in which the interior temperature of the container is controlled only by a rotation speed adjusting of the electric compressor 12 by the inverter device 24” (see paragraph 60). In essence, Mizuma appears to describe a particular sequence for activating each of the aforementioned operating modes. As per (2), in light of the above facts, one of ordinary skill in the art would recognize that there are only two finite predictable potential solutions for the availability of the operation modes: (A) wherein the high capacity cooling mode is available during the transport operating mode; or (B) wherein the high capacity cooling mode is not available during the transport operating mode. As per (3), one of ordinary skill in the art would recognize from the teachings of Mizuma, that each of the aforementioned operating modes are intended to supply initial cooling to a container, and maintain a temperature of said container within an acceptable range (see temperature control bands of figure 6). Each one of the high capacity cooling mode (“maximum performance mode”) and the “performance control mode”) is operated depending on the initial temperature of the container when the system is activated, which is evidence that the aforementioned potential solutions can pursued with a reasonable expectation of success, since the system is already capable of operating both modes. As per (4), one of ordinary skill in the art would recognize that either one of the aforementioned potential solutions can be pursued in order to maximize the efficiency of the system. For instance, one may desire to have both operating modes simultaneously available when the temperature of the container is subject to rapid changes and/or large swings, whereas one may desire to avoid the simultaneous availability of both modes when a fuel efficiency of the engine is desired, since the discrete operation of both modes would necessarily consume less fuel than the simultaneous operation thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Mizuma and to have modified them by having the high capacity cooling mode not be available during the transport operating mode, as a matter of trying a finite number of potential solutions, further in order to maximize the fuel efficiency of the engine, without yielding unpredictable results.
	As per claim 4, Mizuma as modified discloses wherein the high capacity cooling mode (“maximum performance mode”) provides a single temperature change from a starting temperature (a high temperature, as described in paragraph 59, or +2 degrees as shown in figure 6 of Mizuma) to a set point temperature (as shown in figure 6 of Mizuma).
As per claim 5, Mizuma as modified discloses wherein the starting temperature is an ambient temperature (e.g. a “high temperature”, as described in paragraph 59 of Mizuma, or a temperature of the environment when the transport refrigeration system is first initiated for a particular day)3.
As per claim 6, Mizuma discloses further comprising an efficiency operating mode (see “performance control mode” or “low speed fixing”) of the engine (21 and related components of Mizuma), wherein operation in the efficiency operating mode (“performance control mode” or “low speed fixing”) includes the engine (21 and related components of Mizuma) operating at a speed (e.g. 1200 rpm) less than the nominal low speed (which can be any speed less than 1500 rpm, and above 1200 rpm; see at least paragraph 57 and figure 6 of Mizuma).
	As per claim 7, Mizuma as modified discloses wherein the user interface (31 and related components of Mizuma) allows a user to initiate the efficiency operating mode (e.g. by actuating switch 31a; see at least paragraph 56 of Mizuma).
	As per claim 8, Mizuma as modified discloses wherein the efficiency operating mode (“performance control mode” or “low speed fixing”) is available during operation of the transport refrigeration unit system (10 of Mizuma) within a temperature control band (-1 to +2 degrees from the setpoint; as shown in at least figure 6 of Mizuma).
As per claim 10, Mizuma as modified discloses wherein the user interface (31 and related components of Mizuma) is a portable device (i.e. by virtue of being part of the portable trailer system; see at least paragraph 55 of Mizuma).
	As per claim 11, Mizuma discloses a method of operating a transport refrigeration unit system (10) comprising: controlling a cooling rate capacity (as described in at least paragraph 30) of the transport refrigeration unit system (10) with an engine (21 and related components) e.g. 1500 rpm or higher) and a nominal low speed (e.g., any speed that is less than 1500 rpm; see at least paragraphs 53, 57 and 59); controlling an engine speed (as described in at least paragraph 44) of the engine (21 and related components) with a controller (30); and initiating a high capacity cooling mode (see “maximum performance mode” in figure 6) that includes operating the engine (21 and related components) at a speed greater than the nominal high speed (e.g. 1500 rpm or higher) to result in a high capacity cooling rate (evident from at least paragraphs 59, 60, 70, and 71).
	However, Mizuma may not explicitly disclose providing a high capacity cooling mode on a user interface, nor initiating the high capacity cooling mode through a selection on the user interface.
	On the other hand, Westendarp, directed to a vehicle cooling system, discloses providing a high capacity cooling mode (“maximum cooling”) on a user interface (346), wherein the initiation of the high capacity cooling mode is done through a selection on the user interface (see paragraph 97).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on 4 
In the instant case, and as per (1), it should be noted that Mizuma explicitly teaches the use of various switches on the user interface to operate a low-speed fixing mode (via 31a) or a continuous operation mode (via 31b), respectively. Likewise, Westendarp teaches the use of a display PCB (340) with a user interface (346) which allows a user to select a “maximum cooling” mode if desired, wherein the refrigeration system is thereafter set to a maximum speed (see paragraph 97). As per (2), in light of the above, one of ordinary skill in the art would recognize that there are only two potential solutions for the initiation of the high capacity cooling mode: (A) it is initiated automatically without user input (as in Mizuma), or (B) it is initiated through a selection on a user interface (as in Westendarp). As per (3), modifying Mizuma to include a user interface selection for the high capacity cooling mode would not change the principles of operation of Mizuma, nor would it render Mizuma inoperable for its intended purpose, since the system would be able to operate the high capacity cooling mode with either one of the aforementioned solutions. This is evidenced by the fact that Mizuma and Westendarp are analogous to each other, as well as to the claimed invention, wherein one of ordinary skill in the art would recognize that the teachings of the prior art are combinable without yielding unpredictable results. As per (4), one of ordinary skill in the art would recognize the benefits of including a user interface selection for the initiation of the high capacity cooling mode, since it allows a greater degree of control to a user who wishes to activate/deactivate the high capacity cooling mode as needed or desired.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Mizuma and to have modified 
As per claim 13, Mizuma as modified discloses the system further comprising operating the high capacity cooling mode (“maximum performance mode”) for a duration of a single temperature change from an ambient temperature (e.g. a “high temperature” as described in paragraph 59 of Mizuma, or a temperature of the environment when the transport refrigeration system is first initiated for a particular day)5 to a set point temperature (as shown in at least figure 6 of Mizuma).
As per claim 14, Mizuma as modified discloses the system further comprising operating the engine (21 and related components of Mizuma) in an efficiency operating mode (see “performance control mode” or “low speed fixing”) that includes the engine (21 and related components of Mizuma) operating at a speed (e.g. 1200 rpm) less than the nominal low speed (which can be any speed less than 1500 rpm, and above 1200 rpm; see at least paragraph 57 and figure 6 of Mizuma).
As per claim 15, Mizuma as modified discloses wherein the efficiency operating mode (“performance control mode” or “low speed fixing”) is available during operation of the transport refrigeration unit system (10 of Mizuma) within a temperature control band (-1 to +2 degrees from the setpoint; as shown in at least figure 6 of Mizuma).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuma (US 20180222278 A1) in view of Grimm et al. (US 20050132736 A1), herein Grimm.
	As per claim 9, Mizuma discloses wherein the user interface (31 and related components) is operatively coupled to the trailer compartment (via the system 10; see at least paragraph 55 and figure 2).
	However, Mizuma may not explicitly disclose wherein the user interface is located within a cab of a tractor, per se.
	On the other hand, Grimm, directed to a thermal management system for a vehicle, discloses wherein a user interface (222) that controls a thermal management system (200) is housed within a cab (110) of a trailer (100; see at least paragraph 39). 
	Grimm teaches that the user interface (222) allows an operator to operate a temperature control unit (204), in order to modify a desired temperature, operating function, or any other feature of the HVAC system via levers, buttons, switches, and/or dials (see at least paragraph 38). One of ordinary skill in the art would recognize that having the user interface located within the cab of the trailer would allow an operator to quickly and easily access and modify any operating parameters of the refrigeration system while the trailer is being driven.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Mizuma and to have modified them with the teachings of Grimm, by having the user interface located within a cab of a tractor, in order to allow ease-of-access to the controls of the refrigeration system by the operator of the trailer while said trailer is being drive, without yielding unpredictable results.


Response to Arguments
Applicant's arguments filed June 18, 2021 (“the Remarks”) have been fully considered but they are not persuasive. Applicant first argues that Mizuma fails to teach the initiation of the high capacity cooling mode through a user interface as claimed. In particular, applicant appears to argue that the user interface disclosed by Mizuma does not provide for said initiation, but rather, initiates the high capacity cooling mode when a temperature is above a threshold.6 Applicant’s second argument is that Mizuma allegedly does not disclose “operating at a speed greater than the nominal high speed”, despite the recitation of a “high rotation speed” within the disclosure of Mizuma. Applicant then further alleges that “the high rotation speed in Mizuma appears to be the nominal high speed, not a speed greater than the nominal high speed”. However, these arguments are considered unpersuasive as follows.
First, it should be noted that the amendments have required further search and/or consideration of the claims, wherein a new prior art reference is now being relied upon to teach the features of claim 1 as currently recited. Namely, Westendarp provides a teaching for initiating a high capacity cooling mode from a user interface. Thus, applicant’s arguments pertaining to the claim amendments are considered unpersuasive in light of the new grounds of rejection.
Second, it appears that applicant failed to consider the fact that Mizuma discloses multiple rotational speeds (e.g. low and high), wherein said speeds range between 1200 rpm, 1500 rpm, etc., depending on the operating mode (see paragraphs 53, 57, and 59). The prior art of Mizuma teaches multiple operating speeds that are analogous to the claimed nominal high speed and nominal low speed. Thus, applicant’s allegation that Mizuma does not teach the nominal high speed is considered unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143(I) (E).
        2 See MPEP § 2143(I) (E).
        3 One of ordinary skill in the art would recognize that, given the Second Law of Thermodynamics, the temperature of the trailer would be in a steady-state (i.e. equilibrium state) with a surrounding environment, before the system is first operated to cool the trailer during a particular day.
        4 See MPEP § 2143(I) (E).
        5 One of ordinary skill in the art would recognize that, given the Second Law of Thermodynamics, the temperature of the trailer would be in a steady-state (i.e. equilibrium state) with a surrounding environment, before the system is first operated to cool the trailer.
        6 See page 6 of the Remarks.